DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 6 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 16/929,299 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application contains all of the limitations of claim 6. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 6 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 16/915,448 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application contains all of the limitations of claim 6.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 1-5 allowed.
Claims 7-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 6 would be found allowable if the provisional nonstatutory double patenting rejection is overcome. 
The following is a statement of reasons for the indication of allowable subject matter: prior art reference US PGPub 2017/0229734 discloses a lithium glass-ceramic comprising diffraction peaks within the claimed diffraction peak ranges [Abstract, Figures 5, 11, 12]. The glass-ceramic may contain an additive element of yttrium [0064] and others such as magnesium and calcium [0064]. However, the reference is silent to the claimed at least one selected from the group consisting of Cl, Br, and I, and the reference is already taught to provide high ionic conductivity [0016]. The materials that account for 100% of the material used are peak optimized to further improve ionic conductivity [0067, 0152], and even if a reference teaching an additive material of Cl, Br, or I is relied upon, it wouldn’t be known to one of ordinary skill in the art if the improved ionic conductivity would be maintained, nor if the required claimed diffraction peaks would be maintained. The reference does not teach or suggest the claimed diffraction peaks and converted patterns of claims 1 and 6. 
Prior art reference Bohnsack et al. (“Ternary Halides of the A3MX6-Type VI”) (see 06/25/2020 IDS) discloses a Li3MCl6 material wherein M = Y or Sc for excellent lithium ion conductivity [Abstract, Introduction], but the reference does not suggest using Y and Sc in conjunction with one another [Table 1], nor a configuration that would provide the claimed diffraction peaks and converted patterns as required by claims 1 and 6.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725